    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 1 of 47




                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


 LARRY W. JANDER, RICHARD J.
 WAKSMAN, and all other individuals similarly
 situated,
                                                     FOURTH AMENDED CLASS
            Plaintiffs,                              ACTION COMPLAINT

       v.
                                                     No. 1:15-cv-03781-WHP
 RETIREMENT PLANS COMMITTEE OF
 IBM, RICHARD CARROLL, MARTIN
                                                     JURY TRIAL DEMANDED
 SCHROETER, and ROBERT WEBER,

             Defendants.


       FOURTH AMENDED CLASS ACTION COMPLAINT FOR
VIOLATIONS OF THE EMPLOYEE RETIREMENT INCOME SECURITY ACT

       Plaintiffs Larry W. Jander and Richard J. Waksman (“Plaintiffs”), by and through

their attorneys, file this fourth amended Complaint on behalf of themselves and other

similarly situated current and former employees of International Business Machine

Corporation (“IBM” or the “Company”), or its predecessor companies, who were

participants in and beneficiaries of the IBM 401(k) Plus Plan (the “Plan”) and who invested

in the IBM Company Stock Fund (the “Fund”) during the period of January 21, 2014

through October 20, 2014, inclusive (the “Class Period”). Plaintiffs allege the following

based on the investigation of their counsel, which included a review of the Plan’s governing

documents; the Plan’s annual reports filed with the United States Securities and Exchange

Commission (“SEC”) and U.S. Department of Labor (“DOL”); discussions with Plan

participants; other SEC filings by IBM; other lawsuits against IBM; press releases and

other public statements issued by IBM; and media reports and analyses regarding IBM.
     Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 2 of 47




Plaintiffs believe that substantial additional evidentiary support exists and will emerge for

the allegations set forth herein after there has been a reasonable opportunity for discovery.

                                I.      INTRODUCTION

       1.       This is a class action brought pursuant to Section 502 of the Employee

Retirement Income Security Act (“ERISA”), 29 U.S.C. § 1132, against IBM, by

participants in the Plan, and on behalf of the Plan, to recover many millions of dollars of

damage suffered in their retirement accounts due to breaches of fiduciary duties owed to

them. Fiduciaries of the Plan, who owed “the highest duty known to the law” to Plan

participants, breached those duties throughout the Class Period when they knew that IBM’s

stock price had become artificially inflated in value, which made the Fund, which invested

primarily in IBM stock, an imprudent investment under ERISA, thereby damaging the Plan

and those Plan participants invested in the Fund.

       2.      As fiduciaries, defendants had responsibility for the Plan’s management,

operations and investments. They breached their fiduciary duties to the Plan and its

participants when they knew (or should have known) as high-level corporate insiders that

IBM’s stock price had become artificially inflated, yet they took no action whatsoever to

protect the Plan or Plan participants from foreseeable resulting harm. They knowingly

permitted Plan participants to purchase and hold an imprudent investment that was

disqualified under ERISA as well as damaging to the Plan.

       3.      Defendants were duty-bound to try to prevent, or at least mitigate, any

damage caused by the artificial inflation to the Plan and its participants. They could have

effectuated corrective, public disclosures to cure the artificial inflation consistent with the




                                              2
     Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 3 of 47




requirements of the federal securities laws, thereby making IBM stock, and the Fund, an

accurately priced, prudent investment again.

          4.   Defendants could not reasonably have believed that taking this action would

do more harm than good to the Plan or to Plan participants. IBM stock traded in an efficient

market. As experienced senior executives, defendants were—or should have been—

familiar with the rudimentary principles of how securities trade in efficient markets. Thus,

they would have known that correcting the Company’s artificial inflation would reduce

IBM’s stock price only by the amount by which it was artificially inflated to begin with.

They had no basis to believe that any factor was distorting the market for IBM stock at the

time—such as widespread short-selling or liquidity problems or the like—and thus no

reason to fear that public correction of the Company’s artificial inflation would reduce

IBM’s stock price to anything but its true, accurate value.

          5.   Moreover, defendants knew or should have known that, the longer the

artificial inflation of the stock of a public company like IBM persists, the harsher the

correction is likely to be when that inflation is finally corrected. Economists have known

for years that when a public company like IBM prolongs its stock’s artificial inflation, the

price correction when the truth emerges is that much harsher, because not only does the

price have to be reduced by the amount of artificial inflation, but it is reduced by the

damage to the company’s overall reputation for trustworthiness as well. Some experts

estimate that reputational damage can account for as much as 60% of the price drop that

occurs when artificial inflation is corrected. This figure, however, increases over time. So,

the earlier the inflation is corrected, the less reputational damage a company is likely to

suffer.


                                               3
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 4 of 47




       6.      Such a consideration should have been in the forefront of defendants’ minds

when they learned that IBM’s stock price was artificially inflated. The sooner they

corrected that inflation, the less reputational damage the Company would suffer, and

therefore the gentler the price correction would be. And in the long term, the Company’s

reputational trustworthiness would have been less undermined as well, making a swifter

price recovery, and greater future gains, more likely. The effects of the harm to IBM’s

reputation can still be seen as more than a year later, as the Company’s stock price has yet

to recover from its significant decline following the disclosure of the real value of its

Microelectronics business and the resulting $4.7 billion write off.

       7.      The point is, defendants knew, or should have known, that no artificial

inflation lasts forever. The federal securities laws arguably would have forced IBM to come

clean with the public. And because defendants should also have known that the longer

artificial inflation goes on, the more damage it does to investors—including Plan

participants invested in the Fund—they should have recognized that acting as soon as

possible to end the inflation could not have done the Plan or its participants more harm

than good.

       8.      During the Class Period, IBM grossly overstated the value of its impaired

Microelectronics business while it was up for sale, issued misleading financial results in

its annual report for 2013 and quarterly reports during 2014, and gave false and misleading

guidance about its prospective earnings and progress toward its transformation. These false

and misleading statements, and IBM’s failure to disclose critical, material information to

the public, caused the market to improperly value IBM’s stock price. As a result,

defendants, who knew that false and misleading statements were continuously made, also


                                             4
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 5 of 47




knew that the Company’s misrepresentations had artificially inflated the price of IBM stock

throughout the Class Period. When IBM finally came clean about the real value of the

Microelectronics business, it had to write off $4.7 billion, and its stock price had

plummeted to its true value, having dropped almost 20% from its Class Period high.

       9.      The Plan is sponsored by IBM for eligible employees and is a defined

contribution plan. This class action is brought on behalf of participants in the Plan who,

during the Class Period, invested in or held shares of the Fund—that is, IBM stock—

through the Plan. Defendants in this case were all fiduciaries of the Plan, and per the

requirements of the ERISA statute to which they were subject, they were responsible for

monitoring and ensuring the prudence of the Plan’s investments. Among the most

important duties of the Plan fiduciaries was ensuring that each Plan investment option

remained prudent—including the Fund. Notwithstanding any language in the Plan that

attempted to take decision-making responsibility out of the hands of the Plan’s fiduciaries,

each Plan fiduciary was obliged under the law to ensure that investment of employee

retirement funds in the Fund remained a prudent option based on what each fiduciary knew

at the time. This responsibility to ensure the prudence of the Fund cannot be delegated or

abnegated or otherwise avoided.

       10.     IBM has endeavored to transform its business in light of a changing

technology landscape, and it has recently sought to shed some of its hardware businesses

as they have grown less profitable. Upon information and belief, in the early part of 2013,

IBM first sought a buyer for the segment of its hardware business responsible for its

Microelectronics business, which was responsible for the design and production of




                                             5
     Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 6 of 47




microchips. The Microelectronics business included long-lived property, plant, and

equipment assets reflected on IBM’s balance sheet at a value of approximately $2.4 billion.

          11.   Unbeknownst to investors at the time, IBM was trying to find a buyer for

the Microelectronics segment, which had incurred a $720 million loss in 2013 and was on

track for a similar or greater loss in 2014.

          12.   Indeed, IBM had known since it began seeking a buyer for the

Microelectronics business in early 2013 that it was more than likely that the business

segment would be sold. Based on Microelectronics’ outsize losses in 2013 and 2014 and

IBM’s efforts in 2013 to try to sell the business, IBM knew or should have known that the

long-lived assets of the Microelectronics business were at least substantially impaired, and

impairment testing had become necessary.

          13.   Nevertheless, IBM failed to record the required impairment, which should

have been done at least by the end of 2013, when the $720 million loss was recorded and

IBM had spent the better part of year trying to find a buyer for Microelectronics. In fact,

considering that Microelectronics recorded a loss of $638 million in 2012, IBM should

have done impairment testing as soon as it started looking for a buyer in early 2013 in light

of the prior year’s substantial loss and the strong likelihood of a future sale of the business’s

assets.

          14.   Yet IBM did not do any of this. Instead, it misrepresented the value of its

Microelectronics business, thereby spuriously enhancing the Company’s financial health.

IBM’s issuance of false financial results gave investors a misleading picture of its financial

condition, earnings guidance and the progress (or lack thereof) of its transformation.




                                               6
     Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 7 of 47




       15.     The truth finally emerged on October 20, 2014, when IBM announced an

agreement to transfer its Microelectronics business to GlobalFoundries Incorporated

(“GlobalFoundries”) along with a $1.5 billion incentive payment by IBM. In conjunction

with the announcement, IBM revealed that the Microelectronics business had lost more

than $720 million in 2013, and that it expected comparable losses for 2014 (over $600

million for the first three quarters of 2014). IBM also disclosed that it had recorded a $4.7

billion charge, due in part to a $2.4 billion write-down of the entire value of the segment’s

long-lived property, plant, and equipment assets.

       16.     In other words, IBM failed to disclose for almost a year that its

Microelectronics business was hemorrhaging money and that IBM could not sell it without

having to pay another company $1.5 billion to take the failing business off its hands.

       17.     At the beginning of the Class Period, on January 21, 2014, IBM’s stock

opened at $190.23. As it traded at artificially high prices throughout the Class Period, it

rose as high as $196 a share. But when the truth was finally disclosed, IBM’s share price

fell dramatically on massive trading volume, dropping 7.11%, or $12.95 per share, from

$182.05 per share at closing on October 17, 2014, to $169.10 on October 20, 2014. These

price declines caused significant losses and damages to Plan participants who were

invested in the Fund.

       18.     The Plan fiduciaries knew or should have known that the Fund had become

imprudent during the Class Period due to undisclosed material facts that had artificially

inflated IBM’s stock price. All of the defendants were fiduciaries of the Plan and owed a

fiduciary duty of prudence to Plan participants, and all of them were well-positioned not

only to know that harm was being done to those participants, but to take action to prevent


                                             7
     Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 8 of 47




that harm. Specifically, defendants were all high-level corporate insiders with firsthand

knowledge of IBM’s misleading disclosures to the market—and thus firsthand knowledge

of the fact that IBM’s stock price was artificially inflated.

        19.     Based on their knowledge, defendants were duty-bound by ERISA to

prevent harm to the Plan and its participants from undisclosed and/or false material

information which they knew made the Fund an imprudent investment for retirement

purposes. They knew that the Plan was harmed with every purchase of the Fund made at

inflated prices, and that the Plan’s large holdings of IBM stock were at risk for a sizeable

downward price correction when the truth emerged. They also knew that any scandal

revelation would damage IBM’s long term confidence with investors, and that the damage

would be worse the longer it lasted.

        20.     Defendants, as high-level corporate insiders with direct responsibility for

IBM’s financial disclosures, could have issued truthful or corrective disclosures to cure the

artificial inflation and make IBM’s stock a prudent investment again as they were required

to do to fulfill their fiduciary duty.

        21.     As fiduciaries, defendants were required to act to prevent the ongoing

present and future damage to the Plan from the artificial inflation, and not to conceal it

from the Plan participants. Defendants cannot have reasonably believed that there would

be “more harm than good” to the Plan or its participants from acting to prevent the artificial

inflation or the damage caused by it.

        22.     The Plan participants who chose to purchase the Fund paid excessive prices

for the stock during the Class Period. They suffered concrete financial harm to their

retirement savings by over-paying for IBM stock which, defendants knew, or should have


                                              8
     Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 9 of 47




known, would fall sharply in value when the truth came out and the stock corrected. When

the artificial inflation was revealed, IBM’s stock fell by more than 7%, or $12.95 per share.

The Plan participants who purchased IBM stock were damaged by overpaying this amount,

and they bore this foreseeable loss which could have been avoided. No matter what happens

to the stock price in the future, these Plan participants sustained a loss due to paying the

excessive artificial price, and they will bear this loss even if IBM stock recovers in the

future. Defendants should have acted to end and prevent this concrete, present harm to the

Plan, and no harm would have resulted from their action.

        23.     Additionally, defendants could not have reasonably believed that

effectuating truthful, corrective disclosure would do “more harm than good” to the Plan or

its participants. In other words, defendants simply could have told the public the truth.

Again, defendants were well-positioned to take this step. After all, who better than the

high-level corporate insiders with direct responsibility for IBM’s financial disclosures to

effectuate truthful and accurate financial reporting to the public? The participation of the

fiduciaries in a concealment effort that deceives the Plan participants runs counter to

ERISA’s fundamental obligation that fiduciaries must communicate truthfully and

accurately with those to whom a fiduciary duty is owed. At a minimum, defendants had

the fiduciary obligation to disclose the truth to correct the artificial inflation of IBM’s stock.

        24.     Truthful disclosure was also needed to prevent worse future harm to the

Plan and IBM’s stock price. Defendants may argue that they were concerned that correcting

the artificial inflation would temporarily lower the stock price, but that concern should not

have deterred disclosing the truth. Every stockartificial inflation in history, when corrected,

has resulted in a temporary drop in the stock price; that is an inherent quality of efficient


                                                9
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 10 of 47




markets. But, in virtually every such case, the longer the artificial inflation persists, the

harsher the correction tends to be, usually because a prolonged inflation necessarily means

that long-term damage is also done to a company’s reputation for trustworthiness.

Defendants should have disclosed the truth sooner rather than later to minimize the ongoing

harm (to prevent further artificial inflation and purchases at excessive prices), as well as

worse future damage to IBM’s stock price. The reputational harm to IBM is still being felt

by shareholders over two years later; the Company’s stock price has yet to recover from its

significant decline following the disclosure of the real value of its Microelectronics

business and the resulting $4.7 billion write off. Additionally, IBM’s management suffered

greater damage to its credibility the longer the artificial inflation went on. Therefore, “more

harm” was done from non-disclosure, than good.

       25.     Consider that, on the date of the disclosure discussed infra, IBM’s stock

price declined $12.95 per share, or over 7%, to close at $169.10 per share on October 20,

2014. Two years later, on October 20, 2016, IBM stock opened trading at $151.28 per

share; in other words, the stock price has yet to recover from the later disclosure. Thus, had

the fiduciaries corrected the artificial inflation sooner, the ongoing harm would have been

lessened, and a recovery, or at least the start of one, would have been more likely.

       26.     Defendants’ inaction towards the artificial inflation caused far greater harm

to the Plan that is substantial, and not merely theoretical harm, but concrete damage. The

longer that IBM’s artificial inflation of its stock price went on, the more Plan purchasers

bought at artificially inflated prices, and the size of the harm to each purchaser increased

over time as the stock price inflated. As a result, IBM’s stock had farther to fall when the




                                              10
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 11 of 47




truth inevitably came out, so that the purchasers were hurt even worse as the result of

choosing to invest in IBM stock.

       27.     The Plan holders of IBM shares suffered greater harm and damage in this

same manner from defendants’ failure to end the artificial inflation. While they held IBM

shares over the period of time when the stock price was artificially appreciating in value,

they were deceived by the false growth. They suffered greater losses when IBM’s stock

price corrected, and fell further due to the loss of management credulity. They also were

deprived of the option of transferring their shares into one of the different, prudent

investment alternatives under the Plan, which would have spared them from the greater

losses when the stock correction took place. Most important, holders suffered a harsher

correction than they would have had defendants acted in a timelier fashion.

       28.     Additionally, defendants’ issuance of corrective disclosure was arguably

required by the federal securities laws. By the very same mechanism that IBM could have

used to make corrective disclosures to the general public under the federal securities laws,

it could also have made disclosures to Plan participants, because Plan participants are, after

all, part of the general public. For example, defendant Schroeter made public statements

during IBM’s conference calls, and he certified IBM’s annual reports, so he could easily

have effected the necessary truthful disclosures. Defendants did not have to make a

“special” disclosure only to Plan participants, but could simply have made one corrective

disclosure to the world and thereby simultaneously satisfied their obligations under the

federal securities laws and ERISA.

       29.     Indeed, earlier disclosure by IBM would have affirmatively benefitted the

Plan and its participants, as well as mitigated the harm. With the truth about the real value


                                             11
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 12 of 47




of IBM’s Microelectronics business, which later resulted in a $4.7 billion write-off, Plan

participants could properly evaluate the Fund versus their other investment alternatives for

their retirement savings. Plan participants considering new purchases with their annual

contributions could select healthier, prudent investment options such as diversified mutual

funds which outperformed IBM stock during the Class Period. And over the long term, the

failures to act by the Plan fiduciaries to expose corporate misconduct is likely to have a

chilling effect on future purchases of the Fund by Plan participants, whose trust in their

employer is inevitably eroded by this malfeasance. Such an effect constitutes a net harm to

the Plan.

       30.     But defendants did not take these steps. Instead, they breached their

fiduciary duties to the Plan and Plan participants. Defendants knew of the misvaluation of

IBM’s Microelectronics business, that the Company’s financial results were false and

misleading, and that its stock price was artificially inflated and imprudent. Yet, Defendants

failed to restrict new purchases of the Fund by the Plan or make corrective disclosures so

that its Plan participants were harmed by overpaying for imprudent stock at artificially

inflated prices, and were denied the opportunity to make informed alternative investments.

       31.     Instead, defendants allowed their employee Plan participants to whom they

owed their fiduciary duties to purchase and hold an imprudent investment throughout the

Class Period without taking action to protect them in any way. During that time, IBM’s

stock price went from approximately $190 per share to less than $170 per share, costing

IBM’s employees many millions of dollars in retirement savings. Meanwhile, other

investments in the Plan have fared far better, and IBM faces lawsuits, significant losses of

once dominated markets, and a struggle to repair the serious damage to its reputation and


                                             12
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 13 of 47




credibility. Defendants are directly responsible as fiduciaries for the enormous harm that

their breaches of their duties caused.

                         II.     JURISDICTION AND VENUE

        32.    This Court has subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 and ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1).

        33.    Venue is proper in this district pursuant to ERISA § 501 (e)(2), 29 U.S.C. §

1132(e)(2), because the Plan was administered in this district, some or all of the fiduciary

breaches for which relief is sought occurred in this district, and/or defendant IBM is

incorporated in New York and resides and maintains its primary place of business in this

district.

        34.    Specifically, this district is an appropriate venue for this action because the

Plan’s Forms 5500 filed with the Internal Revenue Service identify the address of the Plan

as being in this district. Additionally, it is likely that many of the parties and potential

witnesses are located in, or are within close proximity to, this district.

                                      III.    PARTIES

        35.    Plaintiff Larry W. Jander is a Plan participant within the meaning of ERISA

§ 3(7), 29 U.S.C. § 1102(7). Until March of 2015, he was an employee of IBM, and he was

and continues to be a participant in the Plan. He purchased and held shares of the Fund in

his Plan retirement savings account during the Class Period.

        36.    Plaintiff Richard J. Waksman is a Plan participant within the meaning of

ERISA § 3(7), 29 U.S.C. § 1102(7). He worked at IBM for more than 30 years, and he was

and continues to be a participant in the Plan. He purchased and held shares of the Fund in

his Plan retirement savings account during the Class Period.


                                              13
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 14 of 47




       37.     Defendant Retirement Plans Committee of IBM (the “Committee”) is a

committee established by the governing documents of the Plan and is a “named fiduciary”

of the Plan according to those documents. It is comprised of the Chief Financial Officer

(“CFO”), General Counsel (“GC”) and Senior Vice President of Human Resources of the

Company. (Plan § 1.17.) The Committee was a Plan fiduciary pursuant to ERISA §

3(21)(A), 29 U.S.C. § 1002(21)(A), by virtue of having discretionary authority and control

regarding the management of the Plan and/or the Plan’s assets, throughout the Class Period.

       38.     Defendant Richard Carroll was Chief Accounting Officer of IBM as well as

the Plan Administrator, and was therefore a Plan fiduciary pursuant to ERISA § 3(21)(A),

29 U.S.C. § 1002(21)(A), by virtue of having discretionary authority and control regarding

the management of the Plan and/or the Plan’s assets, throughout the Class Period.

       39.     Defendant Martin Schroeter was CFO of IBM and a member of the

Committee, and was therefore a Plan fiduciary pursuant to ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), by virtue of having discretionary authority and control regarding the

management of the Plan and/or the Plan’s assets, throughout the Class Period.

       40.     Defendant Robert Weber was GC of IBM and a member of the Committee,

and was therefore a Plan fiduciary pursuant to ERISA § 3(21)(A), 29 U.S.C. § 1002(21)(A),

by virtue of having discretionary authority and control regarding the management of the

Plan and/or the Plan’s assets, throughout the Class Period.

                                   IV.    THE PLAN

       41.     The Plan is a defined contribution benefit plan that is sponsored by IBM for

eligible employees and is subject to ERISA. Employees can defer up to 10% of their

compensation into the Plan, and IBM will make an automatic contribution for some


                                            14
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 15 of 47




employees and a matching or partial contribution based on length of service of up to six

percent.

       42.     The Plan’s governing documents include the IBM 401(k) Plus Plan (As

Amended and Restated effective as of January 1, 2008 with Amendments Adopted through

December 2010), which sets forth, among other things, the identities of the “named

fiduciaries” of the Plan and their powers and responsibilities with respect to the Plan.

       43.     The Plan states that it was “established … to assist eligible employees in

saving for retirement.” (Preamble.) The Committee and the Plan Administrator are the

“named fiduciaries” of the Plan. (Plan § 11.01.) The Plan Administrator and the Committee

are permitted by the Plan to delegate to third parties “fiduciary responsibilities … with the

meaning of Section 405(c)(3) of ERISA”, although even if they do so they continue to

retain significant fiduciary powers. (Plan §§ 11.01(c), 11.03, 11.05.)

       44.     Among the Committee’s powers is the authority to appoint, retain or remove

a third-party “Investment Manager” responsible for the day-to-day oversight of the Plan’s

investment options, including the Fund. (Plan § 11.03(a)(i)(B).) (This power can also be

delegated to “the IBM senior finance executive reporting to the [CFO].”) Upon information

and belief, a third-party “Investment Manager” had been retained and had been delegated

oversight of Plan investment options, including the Fund, during the Class Period.

       45.     Nevertheless, even if the Committee delegates oversight of the Plan

investment options, including the Fund, to a third party, it continues to retain the power to

establish and amend “investment policies and guidelines for the Plan[.]” (Plan §

11.03(a)(ii).) It is also responsible for “the review of the performance of the Plan

Administrator … [and] the Investment Managers[.]” (Plan § 11.03(a)(iii).) And the


                                             15
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 16 of 47




Committee is responsible for “the establishment of such rules as it may deem appropriate

for the conduct of its business with respect to the Plan.” (Plan § 11.03(a)(iv).)

       46.     Despite its seemingly ample ability to delegate its powers under the Plan,

the Committee was still a fiduciary subject to ERISA, which forbids fiduciaries from

offloading their duties onto others entirely, however much they might want to do so. Thus,

when the Committee—particularly Committee members Schroeter and Weber—became

aware of the artificial inflation of IBM’s stock price, and the concomitant harm to Plan

participants that this inflation would cause, they were still obligated under ERISA to use

what powers they had under the Plan to protect those participants from harm. They could

have done so in several ways.

       47.     As senior corporate officers with direct responsibility for IBM’s financial

disclosures, defendants Schroeter and Weber could have effectuated truthful, corrective

disclosures to the public regarding the Microelectronics business, thereby ameliorating the

problem of artificial inflation and complying with their fiduciary obligation to tell the truth

to Plan participants.

       48.     The Plan Administrator, defendant Carroll, was also a “named fiduciary” of

the Plan and had a variety of powers, including the power “to promulgate and enforce such

rules and regulations as it shall deem necessary or appropriate for the administration of the

Plan” (Plan § 11.05(a)), the power “to construe and interpret the Plan” (Plan § 11.05(b)),

and the responsibility “to report to the Committee on its activities at such times as the

Committee determines.” (Plan § 11.05(c).) Like the Committee, Plan Administrator Carroll

was permitted to delegate some of his responsibilities (Plan § 11.05(e)), but he continued




                                              16
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 17 of 47




to be subject to the requirements of ERISA and thus could not completely offload his

fiduciary duties onto others.

       49.     Thus, when he became aware of the artificial inflation of IBM’s stock price

and the harm that it was causing Plan participants, defendant Carroll could have taken

action to protect Plan participants from further harm. Given his senior accounting role,

Carroll had considerable responsibility for the financial picture disclosed in IBM’s public

filings, including with respect to the Microelectronics business. Thus, he could have made

an effort to ensure that the finances of the Microelectronics business were accounted for

and disclosed accurately, thus ensuring truthful communication with Plan participants and

precluding further distortion of IBM’s stock price. And, like the members of the

Committee, he could have disclosed his knowledge to his co-fiduciaries, including any

others to whom he had delegated his fiduciary responsibilities, to enable them to take action

(as set forth above) to protect Plan participants as well.

                           V.      THE FIDUCIARY BREACHES

   A. Background

       50.     IBM is a global information technology company operating in five

segments: (1) Global Technology Services, which primarily provides IT infrastructure

services and business process services; (2) Global Business Services, which provides

professional services and application management services; (3) Software, which consists

primarily of middleware and operating systems software; (4) Systems and Technology,

which provides business products requiring advanced computing power and storage

capabilities; and (5) Global Financing, which invests in financing assets, leverages with

debt, and manages the associated risks.


                                              17
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 18 of 47




       51.    The Systems and Technology Segment is focused on business products

requiring advanced computing power and storage capabilities. Among other things,

Systems and Technology provides hardware, including semiconductor technology,

products, and packaging for other IBM units and external clients.

       52.    IBM operated its Microelectronics business within its Systems and

Technology Segment. The Microelectronics business was primarily responsible for the

design and production of microchips, and included assets such as plant, property,

equipment, goodwill, manufacturing inventory, accounts receivables, and, notably, IBM’s

long-lived semiconductor manufacturing operations and facilities in East Fishkill, New

York, and Essex Junction, Vermont.

       53.    IBM’s Microelectronics business included intellectual property on which

the Company’s success had once depended. But, as the technology field changed, profits

became harder to achieve, and the Microelectronics business began losing money.

       54.    Since the mid-2000s, IBM has articulated a plan to divest the Company of

hardware businesses to focus on higher growth areas. In May 2007, the Company set out

its “2010 Earnings Per Share (“EPS”) Roadmap,” which explained how IBM expected to

achieve EPS growth of 14 to 16 percent, and $10 to $11 in EPS, by 2010. At that time, the

Company highlighted its strategy of exiting hardware businesses and strengthening its

position in services and software. IBM achieved and exceeded its 2010 Roadmap

guidepost, recording EPS of $11.52 for 2010.

       55.    During a May 2010 Investor Day, former IBM Chief Executive Officer

(“CEO”) Sam Palmisano set another EPS guidepost during a presentation, the “2015

Roadmap,” which laid out IBM’s plan to deliver EPS of at least $20 by 2015. The 2015


                                           18
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 19 of 47




Roadmap was described by the Company as leveraging the transformation of its base

business, including divestitures from hardware and a shift to higher growth businesses,

such that hardware and financing would decrease from 35% of operating segments profit

in 2000 to 13% in 2015.

       56.     Consistent with the plan set forth in the 2015 Roadmap, upon information

and belief, in early 2013, IBM began looking for a buyer for the Microelectronics business.

IBM knew that the Microelectronics business was on track to incur a loss of $700 million

in 2013 and a similar loss in 2014, and it wanted to unload the business in short order.

       57.     As part of its efforts, IBM appointed Goldman Sachs Group, Inc.

(“Goldman Sachs”) to try to find potential buyers for its Microelectronics business. IBM

was unable to find a buyer willing to pay an amount even close to the value that it had

listed on its books, although it nevertheless continued in its efforts with Goldman Sachs to

try to sell the Microelectronics business. IBM held talks with various chip makers

regarding the sale of its Microelectronics business, including GlobalFoundries, Intel

Corporation, and Taiwan Semiconductor Manufacturing Company. Although IBM was

asking for more than $2 billion for its Microelectronics business, bidders were unwilling

to pay that price, and were completely uninterested in the business’s outmoded and

dilapidated manufacturing facilities. Eventually, GlobalFoundries emerged as the leading

candidate to buy IBM’s semiconductor-making operations.

       58.     Under U.S. Generally Accepted Accounting Principles (“GAAP”), a

company must recognize an impairment loss when the carrying cost of a long-lived asset

is not recoverable and exceeds the asset’s fair value. Such assets must be reviewed for

impairment in value when facts or circumstances indicate that the carrying value may be


                                            19
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 20 of 47




greater than the sum of the undiscounted cash flows expected from the asset’s use and

disposal. Similarly, a long-lived asset—or, in this case, asset group—should be tested for

impairment where a company has “a current expectation that, more likely than not, [the

asset group] would be sold or otherwise disposed of significantly before the end of its

previously estimated useful life[.]”

        59.     Under accounting rules and the regulations established by the Sarbanes-

Oxley Act of 2002, IBM was responsible for routinely assessing whether impairment

indicators were present, and was required to have systems or processes in place to assist in

the identification of potential impairment indicators.

        60.     The 2012 and 2013 operating losses in the Microelectronics business, as

well as IBM’s decision in early 2013 to sell the Microelectronics business, should have

triggered impairment testing on the Microelectronics business. When IBM began looking

in earnest for a buyer of Microelectronics in early 2013, it should have conducted

impairment testing. When the segment suffered a loss of more than $700 million in 2013,

following on a loss of more than $600 million in 2012, IBM should have conducted

impairment testing. In accordance with GAAP, the carrying value of the long-lived assets

associated with the Microelectronics business should have been impaired and reported no

later than the quarter ended December 31, 2013—but it was not.



    B. IBM’s False Disclosures and Financial Reports

        61.     Following the close of the markets on January 21, 2014, IBM issued a press

release reporting its financial and operating results for the fourth quarter and full year ended

December 31, 2013. In the release, the Company “announced fourth-quarter 2013 diluted


                                              20
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 21 of 47




earnings of $5.73 per share, compared with diluted earnings of $5.13 per share in the fourth

quarter of 2012, an increase of 12 percent” and “[o]perating (non-GAAP) diluted earnings

[of] $6.13 per share, compared with operating diluted earnings of $5.39 per share in the

fourth quarter of 2012, an increase of 14 percent.”

        62.        The press release stated in part, quoting CEO Virginia “Ginni” Rometty:

        We continued to drive strong results across much of our portfolio and again grew
        earnings per share in 2013.... As we enter 2014, we will continue to transform our
        business and invest aggressively in the areas that will drive growth and higher
        value. We remain on track toward our 2015 roadmap for operating EPS of at least
        $20, a step in our long-term strategy of industry leadership and continuous
        transformation.

        63.        In conjunction with the announcement, IBM held a conference call with

analysts and investors after the market close on January 21, 2014 to discuss earnings and

operations. Regarding earnings guidance for 2014, defendant fiduciary and CFO Schroeter

stated, in part:

        So I want to start out by saying that we continue to expect to deliver at least $20 of
        operating EPS in 2015. We’ll talk about 2014 a little later, and you’ll see that our
        view of 2014 keeps us on track to that objective.

        ***
        As always, we’re positioning our business for the future. And as I noted, we
        continue to expect to achieve at least $20 in 2015 along the way.

        ***
        As we look forward to 2014, we’ll continue our transformation, shifting our
        investments to the growth areas, and mixing to higher value. We’ll acquire key
        capabilities. We’ll divest businesses, and we’ll rebalance our workforce as we
        continue to return value to shareholders.

        Our current view of all of this is included in our expectation of at least $18 of
        operating EPS in 2014. That’s up 10.5% from $16.2 in 2013.

        We’ll see the benefits of the first quarter rebalancing action later in the year. As a
        result, we expect our first quarter EPS to be about 14% of the full year, reflecting
        the modest gain, workforce rebalancing charge, and continued impact from


                                               21
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 22 of 47




       currency. For these reasons, our first quarter skew in 2014 should be lower than our
       historical skew, which has been about 18% of the full year over the last few years.

       And importantly, we expect to grow our free cash flow in 2014 by about $1 billion.
       That’s faster than net income, even after absorbing another significant cash tax
       headwind, and growing capital expenditures. All of this keeps us on track to our
       2015 objective of at least $20 of operating EPS.

       64.    On February 25, 2014, IBM filed with the SEC an annual report on Form

10-K for the fourth quarter and full year ended December 31, 2013, which incorporated by

reference the financial statements set forth in the 2013 Annual Report to Investors. In

particular, the Annual Report stated that the consolidated financial statements were

prepared in accordance with GAAP and included the following representations about

IBM’s accounting practices:

       Long-lived assets, other than goodwill and indefinite-lived intangible assets, are
       tested for impairment whenever events or changes in circumstances indicate that
       the carrying amount may not be recoverable. The impairment test is based on
       undiscounted cash flows and, if impaired, the asset is written down to fair value
       based on either discounted cash flows or appraised values.

       Goodwill and indefinite-lived intangible assets are tested annually, in the fourth
       quarter, for impairment and whenever changes in circumstances indicate an
       impairment may exist. Goodwill is tested at the reporting unit level which is the
       operating segment, or a business, which is one level below that operating segment
       (the “component” level) if discrete financial information is prepared and regularly
       reviewed by management at the segment level.

       65.    The financial statements in the 2013 Annual Report contained

representations regarding the operations of IBM’s Systems and Technology Segment. The

Annual Reports stated that, for the Systems and Technology Segment: External Gross

Profit was $5,120 and $6,903 in 2013 and 2012 (in millions), and Gross Profit Margin was

35.6% and 39.1%. The Annual Report then stated:

       Systems and Technology’s gross profit margin decreased 5.5 points in the fourth
       quarter of 2013 versus the prior year. The decrease was driven by lower margins in
       Power Systems (1.3 points), System x (1.2 points), Storage (0.6 points),

                                           22
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 23 of 47




        Microelectronics (0.5 points) and a decline due to revenue mix (2.2 points).
        Systems and Technology’s pre-tax income decreased $768 million or 78.8 percent
        in the fourth quarter, and pre-tax margin decreased 11.7 points versus the prior year
        period.

        66.     IBM did not disclose any losses or impairment in the Microelectronics

business, which appeared based on IBM’s public disclosures to have been profitable during

2013 for the Systems and Technology Segment, although with slightly lower margins. This

was false, of course, because Microelectronics was actually a massive money-loser at that

time. But IBM did not disclose that the Microelectronics business had any substantial

negative impact on the unit’s overall business.

        67.     After the close of trading on April 16, 2014, IBM issued a press release

announcing its financial results for the first quarter of 2014, ended March 31, 2014. For the

2014 first quarter, the Company reported diluted earnings of $2.29 per share and operating

(non-GAAP) diluted earnings of $2.54 per share. CEO Rometty commented on the results,

stating, in part:

        In the first quarter, we continued to take actions to transform part of the business
        and to shift aggressively to our strategic growth areas including cloud, big data
        analytics, social, mobile and security. . .

        As we move through 2014, we will begin to see the benefits from these actions.
        Over the long term, they will position us to drive growth and higher value for our
        clients.

        68.     IBM held a conference call with analysts and investors following the

earnings announcement on April 16, 2014. Regarding the earnings guidance for 2014, CFO

Schroeter stated, in part:

        For the year, we expect to deliver at least $18 of operating earnings per share for
        2014. This does not include any gain from the sale of our System x business to
        Lenovo because of the uncertainty of the timing and amount, but it will ultimately
        be included in our operating EPS results, and we’ll update you later in the year.


                                             23
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 24 of 47




       Like always, we manage our business and allocate capital for the long term, and
       along the way, we still expect to deliver at least $20 of operating EPS in 2015.

       ***
       In terms of the $18, we said that we would get to at least $18. We said in the first
       quarter that we would do about 14% of that, and that’s where we came in, at 14%.

       ***
       Given that quarterly phenomenon, a charge in the first quarter of this year but none
       the second versus the prior, we would think that the first half ... is going to look a
       lot like last year, and we’ll probably get about 38% of our full year EPS done by
       the end of the first half.

       And then when we look at the second half, we’ll see consistent growth with what
       we need on a full year basis at 10.5, and given the transactional nature and the
       momentum in some of our businesses, we would say it would probably be a little
       bit faster in the fourth than in the third.

       69.     The First Quarter 2014 10-Q also contained representations regarding the

operations of IBM’s Systems and Technology segment. The Quarterly Report stated that,

for the Systems and Technology Segment, External Gross Profit was $645 and $1,003 in

2014 and 2013 (in millions), and Gross Profit Margin was 27% and 32.3%. The Quarterly

Report then stated:

       Systems and Technology’s gross profit margin decreased 5.3 points in the first
       quarter of 2014 versus the prior year. The decrease was driven by a decline due to
       revenue mix as a result of less mainframe content (2.3 points), lower margins in
       Power Systems (1.7 points), Microelectronics (1.3 points) and Storage (0.9 points),
       partially offset by higher margins in System z (0.2 points) and System x (0.1
       points).

       Systems and Technology’s pre-tax loss increased $255 million to a loss of $660
       million in the first quarter 2014, when compared to the prior year. Pre-tax margin
       decreased 13.2 points in the first quarter versus the prior year period. Normalized
       for workforce rebalancing charges of $218 million and $3 million in the first quarter
       of 2014 and 2013, respectively, Systems and Technology’s first quarter pre-tax
       income was a loss of $442 million compared to a loss of $402 million in the prior
       year, and the pre-tax margin declined 4.8 points.

       70.     On July 17, 2014, IBM issued a press release announcing its financial

results for its quarter ended June 30, 2014. For the 2014 second quarter, the Company

                                            24
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 25 of 47




reported diluted earnings of $4.12 per share and operating (non-GAAP) diluted earnings

of $4.32 per share. CEO Rometty commented on the results, stating, in part:

        In the second quarter, we made further progress on our transformation. We
        performed well in our strategic imperatives around cloud, big data and analytics,
        security and mobile . . . . We will continue to extend and leverage our unique
        strengths to address the emerging trends in enterprise IT and transform our
        business, positioning ourselves for growth over the long term.

        71.     Following the earnings release, IBM held a conference call with analysts

and investors to discuss its earnings and operations. During the conference call, CFO

Schroeter made statements about the Company’s earnings and outlook, stating, in part:

        Let me spend a minute on the first-half performance. The revenue performance for
        the half is very similar to the second quarter. Through six months we had double-
        digit revenue growth in strategic initiatives, stable performance in our core
        franchises, and the impact of some secular trends in parts of hardware and from the
        divested business.

        Looking at profit, we expanded gross margin 50 basis points, pretax margin by 70
        basis points, and net margin by 50 basis points. All while shifting investment to key
        areas. Operating earnings per share for the first half were up 9.5%.

        ***
        Systems and Technology revenue of $3.3 billion was down 11%. This is a
        significant improvement in the year-to-year performance compared to last quarter.
        The improvement was driven by system z, as well as sequential improvements in
        system x and storage. This, together with actions to align our structure to the
        demand profile, result[ed in] progress in stabilizing our profit.

        72.     CFO Schroeter also spoke about IBM’s 2014 earnings guidance, stating in

part:

        As we look to the full year of 2014, we expect to deliver at least $18 of operating
        earnings per share and we still expect to deliver at least $20 of operating earnings
        per share in 2015. These are points along the way to delivering performance, and
        shareholder value over the long term.

        ***
        In the second half, we see . . . our software revenue growth accelerating to mid-
        single digit. And we see our services profit growth of mid-single digit driven by
        productivity in the base. And then on STG . . . , we see that profit stabilization still.

                                               25
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 26 of 47




       So when I think about the second half, and how that plays out, as we said 90 days
       ago, ... I think EPS growth in the second half will be a little bit faster in the fourth
       than in the third. So kind of double-digit fourth quarter EPS and a single-digit third
       quarter EPS.

       And bear in mind that single-digit EPS growth even in the third, because of
       seasonality kind of translates to, no more absolute EPS than what we got in the
       second.

       73.    On July 29, 2014, IBM filed its Form 10-Q for the quarter ended June 30,

2014. The Quarterly Report stated that, for the Systems and Technology Segment, External

Gross Profit was $1,773 and $2,383 in 2014 and 2013 (in millions), and Gross Profit

Margin was 31% and 34.7%. The Second Quarter 10-Q also contained representations

regarding IBM’s Systems and Technology Segment stating, in part:

       Systems and Technology’s gross profit margin decreased 2.8 points in the second
       quarter of 2014 versus the prior year. The decrease was driven by lower margins in
       Power Systems (1.1 points), Storage (0.9 points), Microelectronics (0.8 points) and
       System x (0.8 points), partially offset by an improvement due to revenue mix (0.4
       points). Gross profit margin for the first six months of 2014 decreased 3.7 points
       compared to the first six months of 2013. The decrease was driven by lower margins
       in Power Systems (1.3 points), Microelectronics (1.0 points) and Storage (0.9
       points), and a decline due to revenue mix (0.7 points).

       Systems and Technology’s pre-tax income increased $166 million to $25 million
       in the second quarter and its pre-tax loss increased $89 million to $635 million for
       the first six months of 2014 compared to prior year periods. Pre-tax margin
       increased 4.3 points in the second quarter and decreased 2.8 points in the first six
       months versus the prior year periods. Second-quarter performance reflects a year-
       to-year reduction in workforce rebalancing charges of $202 million.

       The company’s focus for STG in 2014 is to stabilize the profit base and, after the
       first half of the year, the company is on track. The company will continue to make
       investments in this business to remain a leader in high-performance, high-end
       systems. In July, the company announced it will invest $3 billion over the next five
       years to tackle the challenges of the “post-silicon” era, demonstrating its
       commitment to innovation and to leading in the new era of enterprise IT.

       74.    The subsequent October 20, 2014 revelations demonstrated that the

statements made in its Annual and Quarterly Reports, earnings releases and on conference


                                             26
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 27 of 47




calls during 2014 were materially false and misleading when made because they

misrepresented and failed to disclose adverse facts.

       75.     The truth, which was known by IBM and its senior officers but concealed

from the investing public and Plan participants during the Class Period, was that:

       (1)     IBM’s Microelectronics business incurred a loss of $638 million in 2012,
               $720 million in 2013, and $619 million in the first three quarters of 2014;

       (2)     the long-lived assets of IBM’s Microelectronics business had little or no
               value;

       (3)     IBM’s operating results were materially inflated due to the improper
               failure to timely report a $2.4 billion impairment in the value of the assets
               of the Microelectronics business;

       (4)     IBM and its officers lacked a reasonable basis for their representations that
               IBM was on track to achieve $18 per share in operating EPS in 2014;

       (5)     IBM’s financial statements were presented in violation of GAAP and were
               materially false and misleading;

       (6)     IBM’s annual and quarterly reports on Forms 10-K and 10-Q failed to
               disclose then-known events or uncertainties associated with IBM’s
               Microelectronics business;

       (7)     IBM’s disclosure controls and internal controls over its financial reporting
               were materially deficient;

       (8)     IBM’s senior officers certifications about its disclosure controls and
               internal controls over its financial reporting were materially false and
               misleading; and

       (9)     IBM and its senior officers lacked a reasonable basis for their positive
               statements about the Company, its business prospects, and future
               operating performance.

   C. IBM Reveals the Truth

       76.     During the Class Period, IBM and its senior officers concealed a $720

million loss in the Microelectronics business in 2013 and a $619 million loss for the first

three quarters of 2014, and they failed to timely record an impairment in the value of IBM’s

                                            27
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 28 of 47




long-lived assets of the Microelectronics business. As a result, IBM’s reported earnings

and 2014 earnings guidance during the Class Period were artificially inflated and materially

false and misleading—and IBM’s stock price was consequently artificially inflated in value

as well.

       77.     On October 20, 2014, IBM issued startling disclosures that surprised

investors and analysts and revealed the extent of IBM’s misrepresentations and accounting

misconduct. Before the opening of trading that day, IBM and GlobalFoundries jointly

announced that they had entered into a Definitive Agreement under which GlobalFoundries

would acquire IBM’s global commercial semiconductor technology, “including

intellectual property, world class technologists and technologies related to IBM

Microelectronics” for cash consideration of $1.5 billion to be paid to GlobalFoundries by

IBM. Under the agreement, GlobalFoundries would continue to supply semiconductors to

IBM.

       78.     The press release also announced that “IBM will reflect a pre-tax charge of

$4.7 billion in its financial results for the third quarter of 2014, which includes an asset

impairment, estimated costs to sell the IBM microelectronics business and cash

consideration to GlobalFoundries.”

       79.     Also on October 20, 2014, IBM issued a press release announcing its

financial results for the third quarter ended September 30, 2014, reporting sales of $22.4

billion on continuing operations (excluding the Microelectronics business), down 4% from

the third quarter of 2013, and operating profits of $3.68 per share, down 10% from the third

quarter of 2013.




                                            28
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 29 of 47




       80.    IBM also reported that its gross profit margin from continuing operations

on an operating basis was 49.2%, down 90 basis points from the third quarter of 2013.

Total revenue from IBM’s Systems and Technology segment, which included

semiconductor operations, declined 15%.

       81.    The earnings release quoted CEO Rometty, who stated, “We are

disappointed in our performance.”

       82.    The release also stated the following regarding discontinued operations:

       The loss from discontinued operations in the third quarter includes a non-recurring
       pre-tax charge of $4.7 billion, or $3.3 billion, net of tax. The charge includes an
       impairment to reflect fair value less estimated costs to sell the Microelectronics
       business assets, which the company has classified as held for sale at September 30,
       2014. The charge also includes other estimated costs related to the transaction,
       including cash consideration expected to be transferred to GLOBALFOUNDRIES
       of approximately $1.5 billion. The cash consideration is expected to be paid to
       GLOBALFOUNDRIES over the next three years and will be adjusted by the
       amount of the working capital due by GLOBALFOUNDRIES to IBM, estimated
       to be $0.2 billion. In addition, discontinued operations include operational net
       losses from the Microelectronics business of $0.1 billion in both the third quarter
       of 2014 and the third quarter of 2013.

       83.    During the October 20,2014 third quarter earnings conference call,

defendant fiduciary and CFO Schroeter stated the following regarding the Microelectronics

business:

       [T]he 2013 OEM revenue associated with the divested business was $1.4 billion,
       and our STG segment included pre-tax losses for this business of over $700 million.
       This is being reported as a discontinued operation. In the third quarter,
       [discontinued operations] will include both losses from the ongoing operations of
       about $90 million after tax, and a one-time after-tax charge of $3.3 billion
       associated with the transaction. The transaction had no impact to free cash flow in
       the third quarter.

       84.    Schroeter also reduced 2014 guidance during the call, withdrawing the $20

operating EPS roadmap for 2015 and conceding that, rather than $18 EPS as promised in



                                           29
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 30 of 47




July, “full year 2014 Operating EPS [would] be down between 2 percent and 4 percent,

that’s off last year’s comparable base of $16.64.”

       85.     During the question-and-answer portion of the call, analysts responded with

surprise to the news. Goldman Sachs analyst Bill Shope observed, “Obviously there’s a lot

of new info here,” and Barclays analyst Benjamin Reitzes commented, “We’ve just had

obviously a major setback here.”

       86.     Brian White, a Cantor Fitzgerald analyst, asked about the newly released

details on Microelectronics losses: “I just wanted to be clear. What did the chip business

lose in 2013 and what are the expectations for loss in 2014?” Schroeter responded, in part,

“[in] 2013 we had a loss of $700 million on a pretax basis. And 2014 is basically flat to

what we saw in 2013.”

       87.     The Wall Street Journal also published commentary on the news, observing

that it was a hit specific to IBM. The Journal stated that IBM’s “results stood in contrast

to Apple Inc., which on Monday posted a 13% profit increase on strong September sales

of its larger-screen iPhones.”

       88.     In reaction to the disclosures, IBM’s stock price declined more than $12.00

per share to close at $169.10 per share on October 20, 2014 on high trading volume.

       89.     On October 28, 2014, IBM filed its Form 10-Q for the quarter ended

September 30, 2014. The Form 10-Q reported that, during the quarter, IBM wrote off the

entire value of the assets of the Microelectronics business:

       In the third quarter, the company recorded a pre-tax charge of $4.7 billion related
       to the sale of the Microelectronics disposal group, which was part of the Systems
       and Technology reportable segment. The pre-tax charge was recorded to reflect the
       fair value less the estimated cost of selling the disposal group including an
       impairment to the semiconductor long-lived assets of $2.4 billion, $1.5 billion
       representing the cash consideration expected to be transferred to

                                             30
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 31 of 47




       GLOBALFOUNDRIES and $0.8 billion of other related costs. The asset
       impairment was reflected in property, plant and equipment, net and the other costs
       of disposal were reflected in other accrued expenses and liabilities and other
       liabilities in the Consolidated Statement of Financial Position at September 30,
       2014.

       90.     As a result of the false statements during 2013, IBM’s securities traded at

artificially inflated levels during the Class Period. When IBM revealed the true value of its

Microelectronics business and improper accounting practices, the price of IBM common

stock fell to a value that was approximately 14% less than its Class Period peak.

       91.     Prior to the start of the Class Period, IBM should have reduced the reported

value of its Microelectronics business in its financial statements. Instead, IBM

misrepresented the value of the Microelectronics business, materially inflating earnings

and rendering earnings guidance materially misleading.

       92.     Rather than properly testing and impairing the assets, during the Class

Period, IBM assigned an approximately $2.4 billion carrying value to the Microelectronics

long-lived, property, plant, and equipment assets reflected in the financial statements it

filed with the SEC and issued to investors, even though it knew the assets were worthless.

       93.     The Microelectronics business lost $700 million in 2013, and it was on track

for a similar loss in 2014. It was obvious that the Company would not be able to sell the

Microelectronics business for more than $1 billion based only on the business’s

engineering expertise and intellectual property.

     VI.     THE PLAN’S FIDUCIARY BREACHES: FIDUCIARY ACTIONS
                       SHOULD HAVE BEEN TAKEN

       94.     Throughout the Class Period, defendants knew or should have known the

truth about these misleading statements and IBM’s failures to disclose the truth about its

Microelectronics business. Defendants knew or should have known that IBM’s public SEC

                                             31
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 32 of 47




filings were materially false and misleading, and that IBM’s stock price did not reflect

material information about the Company. They knew or should have known that this

information was enormously material to Plan participants and investors, and that the truth

was not disclosed to the public. They further knew that IBM and Schroeter misled the

public in its SEC filings, earnings releases and conference calls, on which the public was

relying. Yet defendants did nothing to act upon that knowledge to protect the retirement

savings of the Plan participants to whom they owed their fiduciary duties.

       95.     Defendant Schroeter was the CFO, a Sarbanes-Oxley co-signatory of IBM’s

SEC filings, and, indeed, was the person who actually made many of IBM’s misleading

statements that artificially drove up the Company’s stock price. He was or should have

been aware of the Microelectronics business’s 2012 and 2013 performance, and, upon

information and belief, he was directly involved in the efforts by Goldman Sachs to sell

the failing business. Thus, he should have recognized that the Microelectronics business

had performed terribly in 2012 and 2013, but that this performance had gone undisclosed.

He should have known the expected performance of the business in 2014, and that this poor

performance was also going undisclosed. And he should have been sufficiently familiar

with the requirements of GAAP to know that the proper impairment and reporting with

respect to the Microelectronics had not occurred as required by GAAP. Given his

involvement in the efforts beginning in early 2013 to sell the Microelectronics business, he

should have known that there was a better than 50-percent chance that the business would

be sold, making the need for impairment testing in 2013 all the more critical under GAAP.

Arguably, no person at IBM was more centrally involved in the Company’s

misrepresentations regarding its Microelectronics business during the Class Period than


                                            32
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 33 of 47




Schroeter, and no person was better positioned to understand the effect that these

misrepresentations were having on IBM’s stock price.

       96.     Defendant Weber, as GC, would also have played a central role in the

preparation of IBM’s financial reporting. He was responsible for ensuring that that

reporting complied with the federal securities laws, which of course require truth and

accuracy in all financial reporting. Unless Weber completely abdicated his responsibilities

as GC during the Class Period, it is reasonable to infer that he was aware—or at least that

he should have been aware—of IBM’s false financial reporting, and thus its artificially

inflated stock price.

       97.     Defendant Carroll, as the senior-most accounting officer at IBM, should

also have been centrally involved in the preparation of these financial statements, including

with respect to what was and was not disclosed regarding the performance and value of the

Microelectronics business. Carroll in particular should have been attuned to the fact that

an impairment of the business’s long-lived assets should have been part of the

accounting—and that it was not during the Class Period.

       98.     Whether any of the defendants had a motive for allowing IBM’s

misrepresentations in its accounting regarding Microelectronics is irrelevant. Each

defendant knew or should have known that Microelectronics’ long-lived assets required

impairment testing by year-end 2013 given the segment’s catastrophic losses in 2012 and

2013. Each defendant knew or should have known that IBM’s efforts beginning in early

2013 to sell the Microelectronics business, including IBM’s retention of Goldman Sachs

to find a buyer, demonstrated a better-than-50-percent chance that the segment would be

disposed of, a likelihood that also necessitated impairment testing. And, because each


                                             33
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 34 of 47




defendant was centrally responsible for IBM’s financial disclosures, each defendant knew

or should have known that Microelectronics’ losses were hidden from the public, and that

the value of its assets was wildly overstated because no impairment testing had taken place

and no impairment had therefore been timely recorded. Therefore, each defendant knew or

should have known that these facts regarding the Microelectronics business, because they

were concealed from the public, enabled IBM’s stock price to trade at an artificially high

value, and, sure enough, when the truth about Microelectronics finally did emerge, IBM’s

stock price dropped as that artificial inflation value was wiped away.

        99.     Each of these individuals had a front row seat for IBM’s misrepresentation

of its Microelectronics business. And each was also a fiduciary of the Plan, charged under

ERISA with ensuring the prudence of Plan investments, well aware that IBM stock was a

popular Plan investment, and also aware that that popular investment had become an

imprudent one. Yet none of them took a single action to protect Plan participants from that

imprudent and ultimately harmful investment.

        100.    As Plan fiduciaries, defendants were required to investigate and monitor

whether IBM’s stock was a prudent retirement investment and to issue corrective

disclosures about IBM. Notwithstanding these duties, defendants did nothing to protect the

retirement savings of the Plan participants to whom they owed fiduciary duties from harm

as the result of the artificial inflation of IBM’s stock price.

    A. Corrective Disclosures Should Have Been Made And
       Would Not Have Caused “More Harm Than Good”

        101.    The Committee had the power to disclose the truth to the public and correct

the artificial inflation, a power that it shared with the Plan Administrator, defendant Carroll.

Indeed, defendants Schroeter and Weber, as CFO and GC, respectively, were uniquely

                                               34
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 35 of 47




situated to fix this problem inasmuch as they had primary responsibility for the public

disclosures that had artificially inflated the stock price to begin with. They could have

stopped those misrepresentations from ever happening, or at least they could have issued

truthful or corrective disclosures much earlier to cure the artificial inflation and to make its

stock a prudent investment again for the Plan.

        102.     Disclosure of the truth to the public was necessary to correct the artificial

inflation, and to prevent both present and future harm and damage to the Plan. Defendants’

disclosure would have ended the artificial inflation in IBM’s stock price, which was

damaging all purchasers through the Plan who paid excessive prices for the stock.

        103.     During the Class Period, the Fund purchased $110,826,417 worth of IBM

stock in 2014, most of which was likely purchased during the Class Period. In other words,

as much as $100 million or more worth of shares of IBM stock were bought at artificially

inflated prices. Even if defendants thought that the artificial inflation of IBM’s stock was

somehow benefitting Plan participants who managed to sell at inflated prices, 1 they should

have compared that benefit to the harm being suffered by Plan participants who were

buying at artificially inflated prices, and concluded that more harm than good to the Plan

could not possibly be done by continuing to let the artificial inflation go uncorrected.

        104.     For example, if defendants had tried to effectuate corrective public

disclosure near the very beginning of IBM’s concealment—at the beginning of the Class

Period—almost all of the artificial inflation of IBM’s stock price that occurred could have

been avoided, and virtually no Plan participants who purchased shares of the Fund would



1
 Allowing Plan participants to benefit from sales at artificially inflated prices would arguably call into
question defendants’ adherence to the securities laws’ prohibition on insider trading in any event.

                                                   35
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 36 of 47




have been harmed. But as the artificial inflation went on and on, more and more Plan

participants made purchases at artificially high prices, and thus the harm to Plan

participants steadily increased. As two experts framed the issue:

                      If the fraud occurs on one day at the beginning of the
                      class period so that the gap between the value line
                      and the price line appears immediately, the bias will
                      be small because only investors who purchased the
                      securities in the first few days of the class period are
                      affected by the error. However, if the fraud consists
                      of a series of omissions and misrepresentations so
                      that the gap between the price line and the value line
                      widens slowly, the inflation will be overstated for a
                      much larger group of purchasers.

Bradford Cornell and R. Gregory Morgan, Using Finance Theory to Measure Damages in

Fraud on the Market Cases, 37 UCLA L. Rev. 883, 911 (1990) (emphasis added).

       105.    Defendants also needed to act to prevent future harm and damage to the

Plan’s investment in IBM stock. This position was at risk from a large stock price

correction when the public learned the truth and realized that IBM management had

concealed the true value of Microelectronics. As time passed, IBM stock price inflated

further and the size of the scandal grew, making the eventual collapse worse. The

concealment put the Plan’s holding of IBM stock at risk for a serious and lasting decline

in value, and hurt management’s credibility and the long-term prospects of IBM as an

investment. This significant harm to the Plan could have been prevented or mitigated by

timely disclosure.

       106.    This reputational damage is not merely theoretical. Economists and finance

experts have conducted numerous empirical studies on the matter, and concluded “the

reputational penalty” a company suffers because it perpetrates a prolonged concealment of

the truth is significantly greater than any regulatory fines or other penalties that it may

                                            36
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 37 of 47




occur—in fact, the reputational penalty is “7.5 times the sum of all penalties imposed

through the legal and regulatory system.” Jonathan M. Karpoff, D. Scott Lee and Gerald

S. Martin, The Cost to Firms of Cooking the Books, Journal of Financial and Quantitative

Analysis, Vol. 43, No. 3 (Sept. 2008). Moreover, “[f]or each dollar that a firm

misleadingly inflates its market value, on average, it loses this dollar when its misconduct

is revealed, plus an additional $3.08 .… [of which] $2.71 is due to lost reputation.” See

id. (Emphasis added.) And this reputational damage, unsurprisingly, increases the longer

the concealment goes one. Id.

       107.    Defendants cannot argue that the federal securities laws prevented them

from making truthful disclosure. In this situation, ERISA and the federal securities laws

compelled defendants to take exactly the same action—tell the truth and correct the inflated

stock price. No law or duty required them to conceal or prevent the disclosure of the truth—

quite the opposite.

       108.    This also means that defendants knew—or should have known—that

disclosure of the truth was going to happen one way or another. IBM had spent almost two

years actively seeking a buyer for the Microelectronics business. It was more likely than

not that the segment would be sold, which defendants knew (or should have known). When

Microelectronics was finally sold, the truth about its near-worthless assets and ongoing

massive losses would likely have to be disclosed to the public. In other words, IBM’s

misrepresentations about Microelectronics were a ticking time bomb. Eventually, that

bomb would go off and the truth would have to be disclosed, bringing the artificial inflation

of IBM’s stock to a painful end. If defendants were really considering what action would

do Plan participants more harm or good, they should have considered that, given the


                                             37
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 38 of 47




likelihood of the truth coming out about Microelectronics’ real value, a stock price

correction was unavoidable—the only relevant question for them should have been whether

it would be better for Plan participants for the correction to occur sooner or later. Given

the overwhelming evidence and research showing that later disclosure of the truth leads to

a harsher price correction, defendants should have recognized that earlier disclosure was

by far the less harmful option than the one that they did choose—namely, waiting for the

sale of Microelectronics to be announced and the truth to come out on its own. This

decision by defendants led to a much harsher price correction than was necessary, one that

investors, including Plan participants, are still suffering the consequences of today.

        109.    Common sense should have reminded them that no corporate concealment

of misconduct lasts forever; there is always a day of reckoning. Thus, the question was not

whether they could prevent a stock drop due to IBM’s concealment of the truth, but when

that drop would occur, and how severe it would be. Defendants should have recognized

that the sooner they acted, the less severe the drop, and, therefore, the less harm to the Plan

and to Plan participants.

        110.    Defendants could not have reasonably believed that effectuating truthful,

corrective disclosure would do “more harm than good” to the Plan or its participants. First

and foremost, the participation of the fiduciaries in the concealment of Microelectronics’s

true value which deceives the Plan participants runs counter to ERISA’s fundamental

obligation that fiduciaries must communicate truthfully and accurately with those to whom

a fiduciary duty is owed. At a minimum, defendants had the fiduciary obligation to disclose

the truth to correct the artificial inflation.




                                                 38
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 39 of 47




         111.   Truthful disclosure was also needed to prevent worse future harm to the

Plan and IBM’s stock price. Defendants may argue that they were concerned that correcting

the artificial inflation would temporarily lower the stock price, but that concern should not

have deterred disclosing the truth. Every artificial inflation of publicly held stock in history,

when corrected, has resulted in a temporary drop in the stock price; that is an inherent

quality of efficient markets. But, in virtually every such case, the longer the artificial

inflation persists, the harsher the correction tends to be. Defendants should have disclosed

the truth sooner rather than later to minimize the ongoing harm (to prevent further artificial

inflation and purchases at excessive prices), as well as worse future damage to IBM’s stock

price.

         112.   Defendants’ inaction towards the artificial inflation caused far greater harm

to the Plan that is substantial and concrete, and not merely theoretical. The Plan was a

purchaser of over $100 million dollars’ worth of the Fund from additional employee

contributions. The longer that IBM’s concealment went on, the more Plan purchasers

bought at artificially inflated prices, and the size of the harm to each purchaser increased

over time as the stock price inflated. As a result, IBM stock had farther to fall when the

truth inevitably came out, so that the purchasers were hurt even worse as the result of

choosing to invest in IBM stock.

         113.   The Plan holders of IBM shares suffered greater harm and damage in this

same manner from defendants’ failure to end the artificial inflation. While they held IBM

shares over the period of time when the stock price was artificially appreciating in value,

they were deceived by the false growth. They suffered greater losses when IBM’s stock

price corrected, and fell further due to the loss of management credulity. They also were


                                               39
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 40 of 47




deprived of the option of transferring their shares into one of the different, prudent

investment alternatives under the Plan, which would have spared them from the greater

losses when the stock correction took place.

       114.    Additionally, by the very same mechanism that IBM could have used to

make corrective disclosures to the general public under the federal securities laws, it could

also have made disclosures to Plan participants, because Plan participants are, after all, part

of the general public. Defendant Schroeter made public statements during IBM’s

conference calls, and along with defendant Weber, certified IBM’s annual reports, so they

both could have effected the necessary truthful disclosures. Defendants did not have to

make a “special” disclosure only to Plan participants, but could simply have made one

corrective disclosure to the world and thereby simultaneously satisfied its obligations under

the federal securities laws and ERISA.

       115.    And, even if defendants determined that disclosure was not required by the

securities laws, disclosure was certainly not prohibited by them. As discussed above, the

truth’s emergence, and thus IBM’s stock price correction, was inevitable. Thus, defendants,

in weighing harm versus good, should have concluded that even a disclosure not required

by the securities laws would, in this case, be less harmful than waiting for the disclosure to

happen through some other mechanism—in this case, the likely sale of Microelectronics

and concomitant disclosures that sale would require.

       116.    Indeed, earlier disclosure by IBM would have affirmatively benefitted the

Plan and its participants, as well as mitigated the harm. With the truth about IBM’s

misevaluation of its Microelectronics business and inflated revenues and earnings, Plan

participants could properly evaluate the Fund versus their other investment alternatives for


                                              40
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 41 of 47




their retirement savings. Plan participants considering new purchases with their annual

contributions could select healthier, prudent investment options such as diversified mutual

funds which outperformed IBM stock during the Class Period. And over the long term, the

failures to act by the Plan fiduciaries to expose the concealment of the truth is likely to

have a chilling effect on future purchases of the Fund by Plan participants, whose trust in

their employer is inevitably eroded by this malfeasance. Such an effect constitutes a net

harm to the Plan.

                       VII.    CLASS ACTION ALLEGATIONS

       117.    Plaintiffs bring this action as a class action pursuant to Federal Rule of

Procedure 23(a), (b)(l) and/or (b)(2) on behalf of themselves and the following class of

persons similarly situated (the “Class”):

               All individuals, excluding defendants, who participated in
               the Plan and whose individual accounts purchased and/or
               held the IBM Company Stock Fund at any time between
               January 21, 2014 and October 20, 2014, inclusive.

       118.    Excluded from the Class are defendants, the officers and directors of the

Company, members of their immediate families and their legal representatives, heirs,

successors or assigns and any entity in which defendants have or had a controlling interest.

       119.    The members of the Class are so numerous that joinder of all members is

impracticable. While the exact number of Class members is unknown to plaintiffs at this

time and can only be ascertained through appropriate discovery, plaintiffs believe that there

are over 196,000 members in the proposed Class. Record owners and other members of the

Class may be identified from records maintained by IBM or the Plan and may be notified

of the pendency of this action by mail, using the form of notice similar to that customarily

used in securities class actions.

                                             41
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 42 of 47




       120.     Plaintiffs’ claims are typical of the claims of the members of the Class as

all members of the Class are similarly affected by defendants’ wrongful conduct in

violation of federal law complained of herein.

       121.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual members of the Class. Among

the questions of law and fact common to the Class are:

             a. Whether defendants each owed a fiduciary duty to the Plan, to plaintiffs and
                to members of the Class;

             b. Whether defendants breached fiduciary duties owed to the Plan, to plaintiffs
                and to members of the Class by failing to act prudently and solely in the
                interests of the Plan and the Plan’s participants and beneficiaries;

             c. Whether defendants failed to provide sufficient material disclosure to any
                and all Plan fiduciaries;

             d. Whether defendants violated ERISA; and

             e. The extent to which Class members have sustained damages and the proper
                measure of those damages.

       122.     Plaintiffs’ claims are typical of the claims of the members of the Class

because plaintiffs and the other members of the Class each sustained damages or were

negatively affected by defendants’ wrongful conduct in violation of ERISA as complained

of herein.

       123.     Plaintiffs will fairly and adequately protect the interests of the members of

the Class and have retained counsel highly competent and experienced in class action and

complex litigation, including actions involving ERISA plans. Plaintiffs have no interest

antagonistic to or in conflict with those of the Class.

       124.     Class action status in this ERISA action is warranted under Rule

23(b)(1)(B) because this action is also brought on behalf of the Plan, and any prosecution

                                              42
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 43 of 47




of separate actions by the members of the Class would create a risk of adjudications with

respect to the Plan which would, as a practical matter, be dispositive of the interests of the

other members not parties to the actions, or substantially impair or impede their ability to

protect their interests.

        125.    Class action status is also warranted under the other subsections of Rule

23(b) because: (i) prosecution of separate actions by the members of the Class would create

a risk of establishing incompatible standards of conduct for defendants; (ii) defendants

have acted or refused to act on grounds generally applicable to the Class, thereby making

appropriate final injunctive, declaratory or other appropriate equitable relief with respect

to the Class as a whole.

        126.    Plaintiffs also bring this action on behalf of the Plan pursuant to ERISA §§

409(a), 502(a)(2), 29 U.S.C. §§ 1109(a), 1132(a)(2).

                                       COUNT I
               Failure to Prudently and Loyally Manage the Plan’s Assets
                               (Against All Defendants)

        127.    Plaintiffs incorporates the allegations contained in the previous paragraphs

of this Complaint as if fully set forth herein.

        128.    At all relevant times, as alleged above, all defendants were fiduciaries

within the meaning of ERISA § 3(21)(a), 29 U.S.C. § 1002(21)(A) in that they exercised

discretionary authority or control over the administration and/or management of the Plan

or disposition of the Plan’s assets.

        129.    Under ERISA, fiduciaries who exercise discretionary authority or control

over management of a plan or disposition of a plan’s assets are responsible for ensuring

that investment options made available to participants under a plan are prudent.


                                              43
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 44 of 47




Furthermore, such fiduciaries are responsible for ensuring that all investments in the

Company’s stock in the Plan were prudent and that such investment was consistent with

the purpose of the Plan. Defendants are liable for losses incurred as a result of such

investments being imprudent.

       130.    A fiduciary’s duties of loyalty and prudence require it to disregard plan

documents or directives that it knows or reasonably should have known would lead to an

imprudent result or would otherwise harm plan participants or beneficiaries.

ERISA § 404(a)(l)(D), 29 U.S.C. § 1104(a)(l)(D). Thus, a fiduciary may not blindly follow

plan documents or directives that would lead to an imprudent result or that would harm

plan participants or beneficiaries, nor may it allow others, including those whom they direct

or who are directed by the plans, including plan trustees, to do so.

       131.    Defendants’ duties of loyalty and prudence also obligate them to speak

truthfully to participants, not to mislead them regarding the Plan or its assets, and to

disclose information that Plan participants need in order to exercise their rights and

interests under the Plan. This duty to inform participants includes an obligation to provide

participants and beneficiaries of the Plan with complete and accurate information, and to

refrain from providing inaccurate or misleading information, or concealing material

information, regarding the Plan’s investments and investment options such that the Plan

participants can make informed decisions with regard to the prudence of investing in such

options made under the Plan.

       132.    Defendants breached their duties to prudently and loyally manage the Plan’s

assets. During the Class Period, defendants knew that the Fund had become an imprudent

investment for Plan participants’ retirement savings because there was false and misleading


                                             44
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 45 of 47




material information given to Plan participants and the public about the stock that

artificially inflated its value.

         133.   Accordingly, defendants should have taken appropriate responsive action

by effectuating disclosures that would have corrected the stock price and rendered the Fund

a prudent investment again. As such, between January 21, 2014 and October 20, 2014, Plan

participants could not appreciate the true risks presented by investments in IBM’s stock

and, therefore, could not make informed decisions regarding their investments.

         134.   As a direct and proximate result of the breaches of fiduciary duties alleged

herein, the Plan, and indirectly plaintiffs and other Plan participants, suffered foreseeable

damage to or lost a significant portion of their retirement investments. Pursuant to ERISA

§ 502(a), 29 U.S.C. § 1132(a) and ERISA § 409, 29 U.S.C. § 1109(a), defendants are liable

to restore the losses to the Plan caused by their breaches of fiduciary duties.

                                   PRAYER FOR RELIEF

WHEREFORE, plaintiffs pray for:

         A.     Determination that the instant action may be maintained as a class action

under Rule 23, Federal Rules of Civil Procedure, appointing plaintiffs as class

representatives, and determining that plaintiffs’ counsel satisfies the prerequisites of Rule

23(g);

         B.     Declaration that defendants breached ERISA fiduciary duties owed to the

Plan and its participants;

         C.     An Order compelling defendants to make good to the Plan all losses to the

Plan resulting from defendants’ breaches of their fiduciary duties, including losses to the

Plan resulting from imprudent investment of the Plan’s assets, to restore to the Plan all


                                             45
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 46 of 47




profits defendants made through use of the Plan’s assets, and to restore to the Plan all

profits that the participants would have made if defendants had fulfilled their fiduciary

obligations;

       D.      Imposition of a Constructive Trust on any amounts by which defendants

were unjustly enriched at the expense of the Plan as the result of breaches of fiduciary duty;

       E.      An Order enjoining defendants from any further violations of their ERISA

fiduciary obligations;

       F.      Actual damages in the amount of any losses the Plan suffered, to be

allocated among the participants’ individual accounts in proportion to the accounts’ losses

including the lost opportunity costs;

       G.      An Order that defendants allocate the Plan’s recovery to the accounts of all

participants who had any portion of their account balances invested in the IBM Company

Stock Fund in proportion to the accounts’ losses attributable to the decline in the price of

its stock or the value of investment in alternative options under the Plan.

       H.      Awarding the Plan or Plan participants rescission or money damages

including pre-judgment interest;

       I.      An Order awarding costs pursuant to 29 U.S.C. § 1132(g);

       J.      An Order awarding attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

common fund doctrine; and

       K.      An Order for equitable restitution and other appropriate equitable monetary

relief against defendants.

       L.      Such other and further relief the Court deems just and equitable.




                                             46
    Case 1:15-cv-03781-WHP Document 75 Filed 05/10/19 Page 47 of 47




                               DEMAND FOR JURY TRIAL

       Plaintiffs and the Class request a jury trial for any and all Counts for which a trial

by jury is permitted by law.



DATED: May 10, 2019


                                              By: /s/ Samuel E. Bonderoff
                                                Samuel E. Bonderoff

                                              Jacob H. Zamansky
                                              James Ostaszewski
                                              ZAMANSKY LLC
                                              50 Broadway, 32nd Floor
                                              New York, NY 10004
                                              Telephone: (212) 742-1414
                                              Facsimile: (212) 742-1177
                                              samuel@zamansky.com

                                              ATTORNEYS FOR PLAINTIFFS




                                            47
